
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1444
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2010
			Mr. Pallone (for
			 himself and Mr. Shimkus) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the 60th anniversary of the
		  National Institute of Diabetes and Digestive and Kidney
		  Diseases.
	
	
		Whereas the National Institute of Diabetes and Digestive
			 and Kidney Diseases (NIDDK) leads the Nation’s Federal commitment to research,
			 research training, and science-based education and health information
			 dissemination with respect to diabetes and other endocrine and metabolic
			 diseases, digestive and liver diseases, nutritional disorders, obesity, kidney
			 diseases, urologic diseases, and hematologic diseases;
		Whereas the Institute was originally established in 1950
			 through the Omnibus Medical Research Act as the National Institute of Arthritis
			 and Metabolic Diseases, was renamed several times during the ensuing decades,
			 and was renamed in 1986 as the National Institute of Diabetes and Digestive and
			 Kidney Diseases;
		Whereas the chronic and costly diseases and disorders
			 within the Institute’s mission together affect millions of Americans, and range
			 from some of the Nation’s most common diseases and disorders to those which are
			 more rare;
		Whereas the Institute supports research by extramural
			 scientists at academic and other medical research institutions across the
			 Nation, as well as research by scientists in the Institute’s intramural
			 program;
		Whereas the Institute supports basic, clinical,
			 population, and translational research in laboratory, clinic, and community
			 settings throughout the country;
		Whereas the NIDDK pursues research efforts to benefit all
			 individuals burdened by diseases and disorders within the Institute’s mission,
			 including both men and women, older and younger adults, children, minority
			 populations who are disproportionately affected by many of these diseases, and
			 people from economically disadvantaged backgrounds;
		Whereas NIDDK-supported research discoveries have
			 dramatically increased vital understanding of the biologic mechanisms and
			 behavioral and environmental factors that contribute to health and
			 disease—knowledge which has propelled the development of intervention
			 strategies;
		Whereas research conducted and supported by the NIDDK has
			 been instrumental in revolutionizing prevention, diagnosis, and treatment
			 strategies for individuals who have, or are at risk for, diseases and disorders
			 within the Institute’s mission, leading to remarkable improvements in health
			 and quality of life;
		Whereas the NIDDK has been a leader in research training
			 and mentoring efforts, from summer programs for high school and college
			 students with special opportunities for underrepresented minorities, to
			 fellowships for graduate and medical students and postdoctoral researchers, to
			 support for early-career and established investigators, in order to ensure that
			 critical biomedical research will continue into the future;
		Whereas the Institute additionally sponsors education and
			 outreach programs, with materials tailored for diverse audiences, to improve
			 health by disseminating science-based information to patients and their
			 families, those at risk for disease, health care professionals, and the general
			 public;
		Whereas the Institute has been a leader in collaborative
			 and coordinated research efforts and science-based education programs, in order
			 to maximize the Federal investment in research and synergize expertise across
			 the National Institutes of Health, with other Federal agencies, and with public
			 and private organizations;
		Whereas the burden of diabetes, endocrine and metabolic
			 diseases, digestive diseases, nutritional disorders, obesity, and kidney,
			 urologic, and hematologic diseases remains a public health challenge for the
			 Nation; and
		Whereas NIDDK-supported investigators continue to make
			 strides in research toward understanding, preventing, and treating type 1
			 diabetes; type 2 diabetes; gestational, monogenic, and other forms of diabetes,
			 and diabetic complications; other endocrine and metabolic diseases, including
			 cystic fibrosis, osteoporosis, and lysosomal storage disorders; digestive
			 diseases, including those affecting the gastrointestinal tract, pancreas,
			 liver, and biliary system; inflammatory bowel disease; nutritional disorders,
			 including Celiac disease; obesity; kidney diseases, including chronic kidney
			 disease and acute kidney injury, polycystic kidney disease, focal segmental
			 glomerulosclerosis, end-stage renal disease, and other kidney diseases;
			 urologic diseases and disorders, such as urinary incontinence, urinary tract
			 infections, interstitial cystitis/painful bladder syndrome, chronic
			 prostatitis/chronic pelvic pain syndrome, and kidney stones; and hematologic
			 diseases, including anemias and other blood disorders: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)commemorates the
			 60th anniversary of the National Institute of Diabetes and Digestive and Kidney
			 Diseases (NIDDK), and commends the Institute for its leadership in research,
			 research training, and science-based education programs;
			(2)recognizes—
				(A)the
			 Institute-supported extramural and intramural scientists whose studies have
			 improved human health, and whose research continues to yield promising
			 discoveries;
				(B)the volunteers who
			 participate in clinical studies; and
				(C)the patient and
			 professional health organizations who contribute to the shared research goals
			 of preventing, treating, and curing the diseases and disorders within the
			 Institute’s mission; and
				(3)reaffirms support
			 for the NIDDK and its continued commitment to research to improve
			 health.
			
